               Case 18-12354-KJC    Doc 7   Filed 10/17/18   Page 1 of 3



M&T Bank
345 Main Street
Buffalo, NY 14203

Addis Capital, LLC
337 Parnassus Ave.
San Francisco, CA 94117

Angus Coupland
78 Elgin Crescent
London, W11 2J6, U.K.

Beagle Ventures LLC
1 Main Street, Apt. 7B
Brooklyn, NY 11201

Brisbane Realty Associates, LLC
403 Main Street, Suite 628
Buffalo, NY 14203

Brisbane Realty Associates, LLC
c/o Duke Holzman Photiadis & Gresens LLP
Attn: Robert L. Bencini
701 Seneca Street, Suite 750
Buffalo, NY 14210

Butternut Tree LLC
12 Roszel Road, Suite B102
Princeton, NJ 08540

Carmine Capossela
1 Main Street, Apt. 7B
Brooklyn, NY 11201

Concur Technologies, Inc.
62157 Collections Center Drive
Chicago, IL 60693

Brian Davis
37 West Shore Road
Belvedere, CA 94920

Keith Dutton
3705 Lincolnwood Dr.
Santa Barbara, CA 93110
               Case 18-12354-KJC      Doc 7       Filed 10/17/18   Page 2 of 3



Ignacio Fanlo
1536 Massachusetts Avenue
Lexington, MA 02420

Gunderson Dettmer
1200 Seaport Blvd
Redwood City, CA 94063

Harmony Capital LLC
1 Main Street, Apt. 7B
Brooklyn, NY 11201

Ignacio Fanlo IRR Trust 2004
1536 Massachusetts Avenue
Lexington, MA 02420

Steven Katz
87 Sands Court
Lido Beach, NY 11561

Paul H. Aloe
Kudman Trachten Aloe LLP
Empire State Building
350 Fifth Avenue, 68th Floor
New York, NY 10118

Randall Lee
521 Pier Ave., Apt. 3
Santa Monica, CA 90405

Lloyd's London
c/o Gordon & Rees Scully Mansukhani
Attn: Lee Ann S. Galowich
One North Franklin, Suite 800
Chicago, IL 60606

Christopher Muller
43 Fawn Lane
New Canaan, CT 06840

Oracle America, Inc.
2955 Campus Drive, Suite 100
San Mateo, CA 94403-2511




                                              2
              Case 18-12354-KJC          Doc 7       Filed 10/17/18   Page 3 of 3



Michael S. Orfe
60 Hillside Lane
Mount Laurel, NY 08054

Dan Schaeffer
15 Maple View Drive
West Stockbridge, MA 01266

Mark C. Thumser
1221 Avenue of the Americas, 7th Floor
New York, NY 10020

Shannon Tyler
62 Stebbins Ave.
Eastchester, NY 10709

Uncommon Perspectives Fund, LP
1340 Reynolds Ave. # 116-603
Irving, CA 92614




                                                 3
